Name: Commission Regulation (EEC) No 2691/84 of 24 September 1984 amending Regulation (EEC) No 2267/84 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases, half-carcases, hindquarters and forequarters of beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 9 . 84 Official Journal of the European Communities No L 255/ 1 } COMMISSION REGULATION (EEC) No 2691 /84 of 24 September 1984 amending Regulation (EEC) No 2267/84 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases , half ­ carcases , hindquarters and forequarters of beef Whereas the measures provided tor in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2267/84 is hereby amended as follows : 1 . The following paragraph 3 is added to Article 2 : ' 3 . For the purposes of this Article , carcases and half-carcases shall be presented in accordance with Article 2 ( 1 ) of Council Regulation (EEC) No 1208 /81 ('). Carcases and half-carcases may, however, be presented with the mammary fat . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal C ), as last amended by the Act of Accession of Greece , and in particular Articles 6 (5) (b) and 8 (2) thereof, Whereas the definitions of 'carcase' and 'half-carcase' are laid down in Article 2 ( 1 ) of Council Regulation (EEC) No 1208 /81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals ( 2) ; whereas , however, in the light of the practice in certain Member States , presentations which still include the mammary fat should be autho ­ rized for the purposes of applying Commission Regu ­ lation (EEC) No 2267/84 ('); Whereas in order to facilitate the concurrent applica ­ tion of the arrangements for private storage aid and the advance payment of refunds provided for in Article 6 of Regulation (EEC) No 2267/84, provision should be made for allowing a payment declaration as referred to in Article 2 of Commission Regulation (EEC) No 798 /80 of 31 March 1980 laying down general rules on the advance payment of export refunds and positive monetary compensatory amounts in respect of agricul ­ tural products (4), as last amended by Regulation (EEC) No 1663/81 ( s), to be drawn up separately in respect of each of several lots covered by a storage contract ; (') OJ No L 123 , 7 . 5 . 1981 , p. 3 .' 2 . The following paragraph 3 is added to Article 6 : ' 3 . For the purposes of paragraph 1 , where a private storage contract is concluded for a quantity which consists of several lots which are placed in storage on different dates, each of the said lots may be the subject of a separate payment declaration . A payment declaration , as referred to in Article 2 of Regulation (EEC) No 798 /80 , shall be submitted for each lot on the day of its entry into storage . "Lot" shall be taken to mean a quantity which is placed in storage on a given day .' Article 2 This Regulation shall enter into force on 25 September 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 September 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 123 , 7 . 5 . 1981 , p. 3 . (3) OJ No L 208 , 3 . 8 . 1984 , p. 31 . (-) OJ No L 87, 1 . 4 . 1980 , p. 42 . (') OJ No L 166, 24 . 6 . 1981 , p. 9 .